DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-16) in the reply filed on 03/15/2021 is acknowledged.
Claims 1-8 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.
Newly submitted claims 30-32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 30-32 are directed to a method for manufacturing, which is the same invention as non-elected Group III of the Restriction/Election requirement mailed 03/15/2021.
Since applicant has received a restriction action for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b), MPEP § 821.03, MPEP § 821.04 and MPEP §818.02(a).

EXAMINER’S NOTE
Examiner makes note of a telephonic communication with Attorney of record Anthony King regarding the office sending out a second Election/Restriction requirement. However, after further consultation with SPE Lisa Caputo and Examiner Rose Miller it 
Claims
Claims 9-16 and 21-29 are pending.
Claims 30-32 are withdrawn from consideration.
Claims 1-8 and 17-20 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al US20170313574 in view of Yoshizawa US8952467.
Regarding claim 9, Hsieh discloses a pressure sensor (MEMS device-100), comprising: a semiconductor device (semiconductor structure-110) having a first electrode (pads-152); a cavity (cavity-140) formed over the semiconductor device, wherein the first electrode is exposed within the cavity; a pressure-sensing element (sensing element-157) formed over the cavity and opposite to the semiconductor device; 

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Yoshizawa into Hsieh for the purpose of increasing the protection of the electrodes and sensing element from damage, which can cause measurement errors. The modification would allow for a decrease in repairs or completely replacing the pressure sensor.
Regarding claim 10, Hsieh discloses the pressure sensor according to claim 9.
However, Hsieh fails to disclose a dielectric layer disposed between the semiconductor device and the pressure-sensing element; wherein the cavity is formed in the dielectric layer. Yoshizawa discloses a dielectric layer (sidewall-20 contains dielectric layers 50 and 80 and base-12 is made of dielectric material) disposed between the semiconductor device (substrate-10) and the sensing element (functional element-60); wherein the cavity (cavity-1) is formed in the dielectric layer (See Fig 1, Col 5 line 64-.Col 6 line 59)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Yoshizawa into Hsieh for the purpose of increasing the protection of the electrodes and sensing element from undesired electrical contact, which can cause measurement errors. The modification would allow for a decrease in repairs or completely replacing the pressure sensor.
Regarding claim 11, Hsieh discloses the pressure sensor according to claim 9.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Yoshizawa into Hsieh for the purpose of increasing the amount of pressure the cavity can withstand during operational use. The modification would allow for decreasing potential damage to the sensor, which can increase repair cost and measurement errors.
Regarding claim 12, Hsieh in view of Yoshizawa discloses the pressure sensor according to claim 9.
Hsiegh further discloses the pressure-sensing element (sensing-element-157) comprises: a first part (protrusions of substrate-160) for bonding with the dielectric layer (bonding portions-162); a second part (See figure 1 which shows element-157 including a second part that serves as a second electrode over pad-152) serving as a second electrode for covering the cavity (cavity-140). (Paragraph 0025-0029)
Regarding claim 13, H Hsieh in view of Yoshizawa discloses the pressure sensor according to claim 12.
Hsieh further discloses the second electrode (sensing element-157) is opposite to the first electrode (pads-152) in the cavity (cavity-140).
Regarding claim 14, Hsieh discloses the pressure sensor of claim 12.
However, Hsieh fails to disclose the first film covers the inner surface of the cavity exclusive of the first electrode and the second electrode of the pressure-sensing element. Yoshizawa discloses the first film (first layer-30) covers the inner surface of the cavity (cavity-1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Yoshizawa into Hsieh for the purpose of increasing the amount of pressure the cavity can withstand during operational use. The modification would allow for decreasing potential damage to the sensor, which can increase repair cost and measurement errors.
Regarding claim 15, Hsieh in view of Yoshizawa discloses the pressure sensor according to claim 12.
Hsieh further discloses the first electrode (first pads-152) comprises conductive material and the second electrode (sensing element-157) comprises semiconductive material. (Paragraph 0022 and 0028-0030)
Regarding claim 16, Hsieh discloses the pressure sensor of claim 19.
However, Hsieh fails to disclose the first film comprises silicon nitride. Yoshizawa discloses the first film (first layer-30) comprises silicon nitride. (Col 6 line 7 – 45)
Regarding claim 21, Hsieh discloses a pressure sensor (MEMS device-100), comprising: a semiconductor device (semiconductor structure-110), forming a first wall of a chamber (cavity-140) and having a first electrode (pads-152) exposed within the chamber; a pressure-sensing element (sensing element-157), forming a second wall of the chamber and being opposite to the semiconductor device. (See Fig 1A which shows a first and second wall forming the cavity-140)
 However, Hsieh fails to disclose a first film covering an inner surface of the chamber exclusive of the first electrode and the pressure-sensing element. Yoshizawa discloses a first film 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Yoshizawa into Hsieh for the purpose of increasing the protection of the electrodes and sensing element from damage, which can cause measurement errors. The modification would allow for a decrease in repairs or completely replacing the pressure sensor.
Regarding claim 22, Hsieh discloses the pressure sensor according to claim 21.
However, Hsieh fails to disclose a second film covering the first film. Yoshizawa discloses a second film covering (second layer-40) the first film (first layer-30). (Fig 1, Col 6 line 33-59)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Yoshizawa into Hsieh for the purpose of increasing the amount of pressure the cavity can withstand during operational use. The modification would allow for decreasing potential damage to the sensor, which can increase repair cost and measurement errors.
Regarding claim 23, Hsieh discloses the pressure sensor according to claim 22.
However, Hsieh fails to disclose the first film and the second film include different materials. Yoshizawa discloses the first film (first layer-30) and the second film (second layer-40) include different materials. (Col 6 line 33- col 7 line 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Yoshizawa into Hsieh for the purpose of increasing the amount of pressure the cavity can withstand during operational use. The modification would allow for 
Regarding claim 24, Hsieh in view of Yoshizawa discloses the pressure sensor according to claim 21.
Hsieh further discloses the pressure-sensing element (sensing element-157) comprises: a part serving as a second electrode. (Paragraph 0028-0030)
Regarding claim 25, Hsieh in view of Yoshizawa discloses the pressure sensor according to claim 24.
Hsieh further discloses the second electrode (sensing element-157) is opposite to the first electrode (pads-152) in the chamber (cavity-140). (Paragraph 0028-0030)
Regarding claim 26, Hsieh in view of Yoshizawa discloses the pressure sensor according to claim 24.
Hsieh further discloses a detector (paragraph 0014) electrically connected to the first electrode (pads-152) and the second electrode (sensing element-157), wherein the detector is configured to: detect a capacitance change between the first electrode and the second electrode, wherein the capacitance change is caused by a change of distance between the first electrode and the second electrode, and the change of distance is caused by a pressure difference between a reference pressure in the chamber and an applied atmospheric pressure. (Paragraph 0018-0030)
Regarding claim 27, Hsieh in view of Yoshizawa discloses the pressure sensor according to claim 26.
Hsieh further discloses the detector (paragraph 0014) is further configured to: determine a pressure change based on the capacitance change. (Paragraph 0018-0030)
Regarding claim 28, Hsieh in view of Yoshizawa discloses the pressure sensor according to claim 26.
Hsieh further discloses the reference pressure is a vacuum pressure. (Paragraph 0019)
Regarding claim 29, Hsieh discloses the pressure sensor according to claim 21.
However, Hsieh fails to disclose a dielectric layer disposed between the semiconductor device and the pressure-sensing element, wherein the chamber is in the dielectric layer. Yoshizawa discloses a dielectric layer (sidewall-20 contains dielectric layers 50 and 80 and base-12 is made of dielectric material) disposed between the semiconductor device (substrate-10) and the pressure-sensing element (functional element-60), wherein the chamber (cavity-1) is in the dielectric layer. (See Fig 1, Col 5 line 64-.Col 6 line 59)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Yoshizawa into Hsieh for the purpose of increasing the protection of the electrodes and sensing element from undesired electrical contact, which can cause measurement errors. The modification would allow for a decrease in repairs or completely replacing the pressure sensor.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855